DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-6, 8-15, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application 2016/0094954 (Millman, et al) in view of United States Patent Application 2016/0309304 (Subramanian, et al).
Millman, et al  discloses a method (claim1), apparatus (claim 13), and non-transitory computer readable storage medium storing computer program code (claim 20) comprising  collecting a plurality of position data items, wherein each of said plurality of position data items represents a respective position parameter captured by a mobile device, and wherein each of said plurality of position data items is at least indicative of whether or not said mobile device was located in a vicinity or a predetermined area associated with a predetermined public transportation building when said respective position parameter was captured by said mobile device (paragraphs 32, 34, 118, 120, etc., figures 1 and 14).  




    PNG
    media_image1.png
    829
    620
    media_image1.png
    Greyscale

Millman, et al  reveals collecting a plurality of motion data items, wherein each of said plurality of motion data items represents a respective motion parameter captured by said mobile device within said vicinity or a predetermined area associated with said predetermined public transportation building (paragraphs 107, 114, 125, etc.).   Determining, at least partially based on at least one of said plurality of positioning data items, said plurality of motion data items and public transportation data, whether or not said mobile device has left said vicinity or a predetermined area associated with said predetermined public transportation building on Millman, et al does not disclose, determining a path of said mobile device within that said mobile device traversed through at least a portion of said predetermined public transportation building, wherein the path is determined based on one or more motion parameters of said plurality of motion data items and said boarding or waiting area and/or said arrival area.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 

wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps").

    PNG
    media_image2.png
    730
    430
    media_image2.png
    Greyscale



Subramanian, et al teaches the use of based on one or more of said plurality of motion data items and said boarding or waiting area and/or said arrival area, determining a path of said mobile device within that said mobile device traversed through at least a portion of said predetermined public building for the purpose of determining a navigation path within the building from the location of the user device to the location of the target, note paragraphs 4, 137, 149, 150, etc. claim 1, figures 20 and 21.  Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of the present application to incorporate the use of based on one or more of said plurality of motion data items and the building, determining a path of the mobile device within that the mobile device traversed through at least a portion of the predetermined public building for the purpose of determining a navigation path within the building from the location of the mobile device to the location of the target, as taught by Subramanian, et al, in the method, apparatus, and non-transitory computer readable storage medium storing computer program code of Millman, et al in order to display of the navigation path within the building, like a public transportation building, from the location of the user device to the location of a public transportation vehicle, the target.

    PNG
    media_image3.png
    529
    873
    media_image3.png
    Greyscale

Regarding claims 2, 14, note paragraph 114 in Millman, et al, wherein each of said plurality of position data items represents a respective capture time indicating when said respective position parameter was captured by said mobile device, and wherein each of said plurality of motion data items represents a respective capture time indicating when said respective motion parameter was captured by said mobile device.






    PNG
    media_image4.png
    374
    618
    media_image4.png
    Greyscale

Regarding claim 3, note paragraphs 32, 40-42, figures 1 and 2, Millman, et al.





    PNG
    media_image5.png
    404
    508
    media_image5.png
    Greyscale

Regarding claims 4-6, 15, note paragraphs 73-77, 82 and 83, Millman, et al.

    PNG
    media_image6.png
    762
    546
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    748
    599
    media_image7.png
    Greyscale

Regarding claim 8, 10, 17, 19 note paragraphs 52, 52, 123, 124, figures 3B, 15A, in Millman, et al.

    PNG
    media_image8.png
    430
    630
    media_image8.png
    Greyscale

Regarding claim 9 and 18, note paragraph 114, Millman, et al, wherein each of said plurality of radio fingerprint observation reports represents a respective capture time indicating when said respective motion parameter was captured by said mobile device.

    PNG
    media_image9.png
    810
    574
    media_image9.png
    Greyscale

Millman, et al, wherein each of said plurality of radio fingerprint observation reports represents a respective capture time indicating when said respective motion parameter was captured by said mobile device.

    PNG
    media_image10.png
    738
    564
    media_image10.png
    Greyscale



Millman, et al, wherein each of said plurality of position data items represents a respective one of the following position parameters global navigation satellite system, GNSS, coordinates representing a GNSS position, a cell identifier of a cellular communication network, or an identifier of a wireless communication device.

    PNG
    media_image11.png
    599
    603
    media_image11.png
    Greyscale

Regarding claim 13, note figure 11, paragraph 92, Millman, et al.



    PNG
    media_image12.png
    627
    462
    media_image12.png
    Greyscale





Millman, et al.
Under the broadest reasonable interpretation standard, the “or” language, the condition would also not occur and the step or function claimed would never be realized, hence the claim does not require to perform the step or function. See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011, 2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).    Under the broadest scenario, the steps or functions dependent on the “or” would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).


    PNG
    media_image13.png
    661
    467
    media_image13.png
    Greyscale

	



.

Response to Arguments
Applicant's arguments filed January 21, 2021 have been fully considered but they are not persuasive. 
Applicant’s attorney argues that, “Subramanian does not determine a path based on motion measurements of the mobile device.”
During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art. Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. The focus of the inquiry regarding the meaning of a claim should be what would be reasonable from the perspective of one of ordinary skill in the art. See MPEP § 2111 for a full discussion of broadest reasonable interpretation. Under a In re Am. Acad. ofSci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004) (citations omitted) (internal quotation marks omitted). Additionally, "[t]hough understanding the claim language may be aided by the explanations contained in the written description, it is important not to import into a claim limitations that are not a part of the claim." See SuperGuide Corp. v. DirecTVEnterprises, Inc., 358 F.3d 870, 875 (Fed. Cir. 2004).See MPEP § 2111.01 for a full discussion of the plain meaning of claim language.





(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps").
Its seems from attorney’s argument that the alleged patentable feature of the so called invention is the path is determined based on one or more motion parameters of the plurality of motion data items and the boarding or waiting area and/or said arrival area.  It seems the apparatus and method, now written, would still do the same functions path being determined based on any parameters.  It seems now the one or more motion parameters of the plurality of motion data items are not limiting.   The claimed language does suggests or makes optional but does not wherein” clause does not give "meaning and purpose to the manipulative steps."  
Second, even if the “wherein” clause does give "meaning and purpose to the manipulative steps”, it will not overcome the prior art rejection.  The definition of motion is the action or process of moving or being moved. The definition of parameter is a numerical or other measurable factor forming one of a set that defines a system or sets the conditions of its operation.  Clearly both references show this.  Failing to convince the Examiner that Millman, et al. one or more motion parameters of the plurality of motion data items and the boarding or waiting area and/or said arrival area in Applicant’s last response, the attorney now attacks Subramanian, et al.  Subramanian, et al clearly states, “[0137] The notification 1505 may be periodically updated, such as every minute, and displayed on the device 702. The updated notification may include an updated amount of time and an updated distance to the event location 706, such as if the user has moved the device 702. The device 702 may determine the updated amount of time and updated distance in the manner previously described.”

“ A method comprising: receiving, at a user device, a selection of a target within a building; determining a location of the target within the building from among a plurality of discrete locations within the building; determining, based on one or more location sensors, a location of the user device within the building; determining a navigation path within the building from the location of the user device to the location of the target; and generating, on a map of the building, a display of the navigation path within the building from the location of the user device to the location of the target for display on the user device.”
Also, “[0136] In step 1330, if the device 702 has not done so already, it may determine the amount of time it would take the user to walk from the location of the device 702 to the event location 706. In step 1335, the device 702 may generate an event notification. In some aspects, the event notification may comprise the notification 1405 illustrated in FIG. 14, identifying the event name (Development Meeting) and the amount of time until the event starts (15 minutes). Alternatively, the device 702 may generate the display screen shown in FIG. 15, which illustrates another example display screen 1500 for displaying an event notification 1505 in accordance with one or more illustrative aspects described herein. The notification 1505 additionally includes the estimated amount of time for the user of the device 702 to walk from his or her current location to the event location 706 (e.g., 5 minutes). Accordingly, the user is notified when the user should start walking to the event at the latest (e.g., in 7 minutes or at 6:17). The notification 1505 may additionally include the distance to the event location 706 (e.g., 900 feet).”
It is very clear that the path is determined based on one or more motion (action or process of moving or being moved) of parameters (a numerical or other measurable factor forming one of a set that defines a system or sets the conditions of its operation),  the plurality of motion data items (speed, location, distance, and time).
Applicant’s attorney has not convinced the Examiner thrice that Applicants deserved a United States patent monopoly over the art of record.  This application seems ripe for an Appeal if Applicant believes their so-called invention is allowable over the art of record.
Applicants have not presented any substantive arguments directed separately to the patentability of the dependent claims or related claims in each group, except as will be noted in this action. In the absence of a separate argument with respect to those claims, they now stand or fall with the representative independent claim. See In re Young, 927 F.2d 588, 590, 18 USPQ2d 1089, 1091 (Fed. Cir. 1991).



Conclusion
After Final Consideration Pilot 2.0. Using information gathered from the After Final Consideration Pilot (AFCP), as well as input from stakeholders and examiners obtained through the RCE outreach initiative, the USPTO launched the After Final Consideration Pilot 2.0 (AFCP 2.0) on May 19, 2013. Designed to be more efficient and effective than the AFCP, AFCP 2.0 is part of the USPTO’s on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Like AFCP, AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. In addition, the procedure for obtaining consideration under AFCP 2.0 has been revised. The revised procedure focuses the pilot on review of proposed claim amendments and allows the USPTO to better evaluate the pilot.  To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice 

If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached 

If applicants request an interview after this final rejection, prior to the interview, the intended purpose and content of the interview should be presented briefly, in writing. Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search will be denied.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861.  The examiner can normally be reached on Monday, Wednesday, Friday, 12 noon-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM D CUMMING/          Primary Examiner, Art Unit 2645